Case 2:19-cv-0617,

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained hd

provided by local rules of court.

purpose of initiating the civil docket sheet. (SEE INSTRUCT

miment 1 Filed 12/30/19 Page 1
2ER SHEET

  
  
  
  

This form, approved by th n
THIS FORM)

Go (14

supplement the filing and service of pleadings or other papers as required by law, except as
the United States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
John Fisher

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US, PLAINTIFF C4

(c) Attorneys (Finn Name, Address, and Telephone Number?
Barrack, Rodos & Bacine,

Street, Philadelphia, PA 1

DEFENDANTS
Wawa, Inc,

  
 
  

  

ew York County, NY County of Residence of First Listed Defendant

NOTE:
THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

3300 Two Commerce Square, 2007 Market
9103, Telephone: (215) 963-0600

 

CIN US. PLAINTIFF CASES QO}
IN LAND CONDEMNATION CASES, USE JHE LOCATIODYOF

    
 

LY)

 

iI, BASIS OF JURISDICTION (Place an “X" in Que Box Only}

QO} US. Government

Plaintiff

2 US. Government
Defendant

 

a 6

G6

HL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in Gne
(for Diversity Cases Only}

3 Federal Question PTF DEF

(U8, Gavermnent Not a Party) Citizen of This State j | Incorporated er Principal Place

of Business In This State

t
Py 4 Diversity Citizen of Ancther State K2/ a 2 Jncorporated and Principal Place

(indicate Citizenship af Parties in Hem Hl) of Business In Another State

Citizen or Subject of 30 OF 3 Foreign Nation
Foreign Country

 

 

Iv. NATURE OF SUET (Place an “x” in One Box Onty)

 

 

CONTRACT ne

 

 

     

“TORTS™ UTS FORFEITURE/PENALTY =|. BANKRUPTCY ©

 

Click here for: Nature of Suit Code Descriptions,

   

! "OTHER STATUTES

 

 

196 Insurance

120 Marine

130 Miler Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

ES | Medicare Act

[52 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran's Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

OO @0000

OOOO g

PERSONAL INJURY
O 365 Personal Injury -
Product Liability

PERSONAL INJURY
CF 310 Airpiane
0 315 Aisplane Product

G 625 Drug Related Seizure
of Property 2E USC 88]
690 Other

C) 422 Appeal 28 USC 158
C1 423 Withdrawal
28 USC 157

 

 

 

Liability CO 367 Health Care/
CF 320 Assault, Libel & Phannaceutical PROPERTY: RIGHTS 2°"
Slander Personal Injury 0 820 Copyrights
OF 330 Federal Employers’ Product Liabitiey OF 830 Patent
Liability (J 368 Asbestos Personal CF 835 Patent - Abbreviated
O 340 Marine Injury Product New Drug Application
O 345 Marine Product Liability CF 840 Trademark
Liability PERSONAL PROPERTY [esc 23 LABOR SSS 2. SOCIAL SECURITY:::>:
1 350 Motor Vehicle (7 370 Osher Fraud ( 7:0 Fair Labor Standards CF 861 HEA (F395)
© 355 Motor Vehicle C7 371 Truth in Lending Act J 862 Black Lung (923)
Product Liability O 380 Other Personal O 720 Labor/Management Q 863 DEVC/DIWW (405(p))
0 360 Other Personal Property Damage Relations O 864 SSID Title XVI

(7 385 Property Damage 6 740 Railway Labor Act 865 RSI (405())

Injury

 

 

 

 

 

 

 
 
   

 

 

Hboaoaga

© 362 Personal Injury - Product Liability GF 751i Family and Medical
Medical Malpracti Leave Act
MREAG PROPERTY: CTVIERIGHTS: ‘PRISONER: PETITIONS =| 0 790 Other Labor Litigation /! FEDERAL TAX SUITS
( 210 Land Condemnation OF 440 Other Civil Rights Habeas Corpus: {J 791 Employee Retirement (1 870 Taxes (U.S. Plaintifft—~
220 Foreclosure 7 441 Voting f1 463 Alien Detainee Income Security Act or Defendant)
236 Rent Lense & Ejectment 0 442 Employment 01 510 Mations to Vacate © 871 IRS—Third Party
240 Torts to Land O 443 Housing/ Sentence 26 USC 7609
245 Tort Prodkct Liability Accommodations 0 530 Generat
296 All Other Real Property O 445 Amer. w/Disabilities -f0) 535 Death Penalty ESE TMMIGRATION vince
Empioymient Other: 0) 462 Naturalization Application
G 446 Ames. w/Disabilities - £0 540 Mandamus & Other [0 465 Other Immigration
Other 0 $50 Civil Rights Actions
0 448 Education 555 Prison Condition
O 360 Civil Detainee -

 

 

    

 

Conditions of
Confinement

 

 

 

 

OF 375 False Claims Act

O 376 Qui Fam (31 USC
3729(a))

C1 400 State Reapportionment

7 410 Antitrust

0 4306 Banks and Banking

O 450 Commerce

G 460 Deportation

OG 470 Racketeer Influenced and
Compt Organizations

210} 480 Consumer Credit

G 485 Telephone Consumer
Protection Act
O 490 Cable/Sat TY
50 Securities/Commodities/
Exchange
GX 894 Other Statutory Actions
01,491 Agricultural Acts
893 Environmental Matters
0 895 Freedom of Enformation
Act
0) 896 Arbitration
©) 899 Administrative Procedure
ActReview or Appeal of
Agency Decision
CO 950 Constitutionality of
State Statutes

 

4

 

 

 

 

 

 

 

 

 

¥ IGIN (Place an “N" in Que Box Onby)
| Qriginal, M2 Removed from O 3° Remanded from O 4 Reinstated or © 5% Transferred from © 6 Muttidistrict O 8 Muttidistrict
roceeding State Court Appellate Court Reapened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the US. Civil Statute under which you are filing (De sot cite jurixdictianal statutes untess diversity):
| Subiect matter jurisdiction under CAFA, 28 U.S.C. § 1332(d)
Vi. (CAUSE OF ACTION Brief destription of cause: SaiSSul of Date
Piaintiff alteges common law and PA UTPCPL. causes of action-asdTesult of Defendant's datg-breach
VE. REQUESTED I (3 CHECK IF THIS IS A CLASS ACTION DE DS ss 000.000 CHECK YES only tt mye in complaint:
COMPLAINT; UNDER RULE 23, F.R.CwP. eo JURY DEMAND: Yes ONo
VIEL RELATED CASES) J. ;
IF ANY Gre instructions): an onorable Gene E.K. Pratter DOCKET NUMBER __2:19cv6019
{ nn
DATE SIGNATE) ATTORNEY OF RECORD,
December 30, 2019 fs “ oe bgp bon 30 2019
FOR OFFICE USE ONLY Ee ee
RECEIPT # AMOUNT APPLYING [FP JUDGE MAG, JUBGE
 

Case 2:19-cv- -06179- GEKP, -Pocument. dp zied12/30/19 Page

R THE EASTERN DISTRICT OF PENNSYLVANIA 4 CY le/ 7Y

DESIGNATION FORM
ait to indicate the category of the case for the purpose of assigninent to the appropriate calendar)

  
   

{lo be use

 

 

Address of Plaintiff: 288 Lexington Ave, Apt. #6G, New York, NY 10076
Address of Defendant: 260 W. Baltimore Pike, Wawa, PA 19063
Place of Accident, Encident or Transaction: 260 W. Baltimore Pike, Wawa, PA 19063

 

ON

  
 

RELATED CASE, IF A

\

 
           

Case Number: 2:19¢v6079 Judge: Honorabie Gene E.K. Pratter

ate Terminated:

 

 

Civil cases are deemed relat hen Fes is answered lo any of the following questions:

1. is this case related to property included in an earlier numbered suit pending or within one year Yes No | |

previously terminated action in this court?
or grow out of the same transaction as a prior suit Yes No [|
ated action in this court?

i . ment ofa patent already in suit or any earlier Yes [| No
| eviously terminated action of this rt?
2 y terminated action of this court’?

 

 

 

  
 

 

 

wo mt pus, social security appeal, or pro se civil rights Yes [| No
© § y (1 is not related to any case now pending or within one year previously terminated action in
3S or

7 } CL nord sen ¢ _ PA 33729
VV L MAygdifey-at-Law / Pro Se Piaintiff Attorney 1D. # (if applicable)

a Ss oom
3 \ B. Diversity Jtrisdiction Cases;
FOS
oo d All Other Contracts C] §. Insurance Contract and Other Contracts
Lu SN [.) 2. Airplane Personal Injury
rR [j 3. Assault, Defamation
wal : [] 4. Marine Personal Injury
t o ["] 5. Motor Vehicle Personal Injury
wo 206 oO [] 6. Other Personal Injury (Please specify):
a Oz F~ 7. Products Liability
b Eo A ["] 82) Products Liability — Asbestos

 <t ¥| 9./ All other Diversity Cases

a az 3 (Please specify): ¥ CAFA 28 U.S.C. § 1332(d)
o 2 &
zr cat oc wo
- Oo t

 

 

ARBITRATION CERTIFICATION
{fue epect of this certification is to remove the case from eligibility for arbitration.)

      
 
 
 

oN Jeffrey W. Golan

/

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought. BEE 30 2U9

DATE: 12/30/2019 Cf? Abe a PA 33729

| uorney-at-Lawt? } Pro Se Plainijf Attorney 1D, # ff applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ, 609 (5/2018)
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 3 of 23

 
 
 
 

- IN THE UNITED STATES DISTRICT COURT
JOR THE EASTERN DISTRICT OF PENNSYLVANIA

| CASE MANAGEMENT TRACK DESIGNATION FORM

John Fisher, individually and on behalf of all . CIVIL ACTION
others similarly situated, .
Plaintiff. :
v. :
Wawa, Inc., [4 ¢ (7)
Defendant. . NO. ON

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255, ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c} Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d} Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. . C )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. ()
December 30, 2019 Jeffrey W. Golan, Esquire Plaintiff John Fisher
Date Attorney-at-law Attorney for
(215} 963-0600 (215) 963-0838 jgolan@barrack.com
Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

DEC 30 2018

 

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 4 of 23

 

 

Jv
WA IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JOHN FISHER, individually and on behalf of Case No. 4 CN \ | “| ‘
all others similarly situated,
CLASS ACTION COMPLAINT
Plaintiff,
Jury Trial Demanded
v8.
WAWA, INC,
Defendants.

 

 

Plaintiff John Fisher (“Plaintiff”), for himself and all others similarly situated, alleges the
following against Defendants Wawa, Inc. (“Wawa” or “Defendant”). Plaintiff alleges the
following based on personal knowledge as to Plaintiff and Plaintiffs own acts and on
information and belief as to all other matters based upon the investigation of Plaintiff's counsel
and their review of publicly available information, including news articles, press releases,
Wawa’s website and other publicly available information regarding the Wawa, as to all other
matters.

NATURE OF THE ACTION

1, This is a data breach class action brought on behalf of a class against Wawa
because of the company’s failure to protect its customers” highly sensitive personally identifiable
information (“PII”), including: credit and debit card numbers, expiration dates, customer names,
and other data on payment cards used on Wawa’s in-store payment terminals and fuel dispensers
at the company’s 850+ stores in six states and Washington, D.C.

2, Wawa issued a press release on its website on December 19, 2019, stating that the

company had experienced a “data security incident” (the “Data Breach”) that affected customer
pany Pp ¥y

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 5 of 23

payment card information used at potentially all Wawa locations during a specific time period.
See An Open Letter from Wawa CEO Chris Gheysens to Our Customers, available at
https://www.wawa.convalerts/data-security (Dec. 19, 2019). The release stated that on
December 10, 2019, the company discovered malware on its payment processing servers, This
malware affected Wawa customers “at potentially al// Wawa locations” at some point between
March 4, 2019 and December 12, 2019 (the “Class Period”), Za. The malware was present on
most Wawa store systems by April 22, 2019, but was not identified by the company’s
information security team until December 10, 2019. id. The malware allowed access to credit
and debit card numbers, expiration dates, and cardholder names used at Wawa payment
terminals and fuel dispensers. Jd.

3. Plaintiff used a credit card and/or debit card at one of Wawa locations during the
Class Period. As a result, Plaintiff's PIi has been compromised as a result of the Data Breach.
Plaintiff and other members of the Class have been placed at immediate and continuing risk of
identify-theft and other related harm.

4, As a result of Wawa’s failure to safeguard its costumers highly sensitive PII,
Plaintiff and other members of the class will be required to undertake expensive and time-
consuming efforts to mitigate actual and potential damage from the Data Breach by, among other
things, placing “freezes” and “alerts” with credit reporting agencies, contacting their financial
institutions, closing or modifying financial accounts, accounts, and closely reviewing and
monitoring their credit reports and accounts for unauthorized activity. Plaintiff and other class
members will also be required to purchase credit and identity monitoring services to alert them to

potential misappropriation of their identity and to combat risk of further identity theft. Ata

 

| Emphasis added unless otherwise noted.

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 6 of 23

minimum, Plaintiff and members of the class have suffered compensable damages because they
will be forced to incur the costs associated with preventing and mitigating future loss resulting
from the Data Breach.

THE PARTIES

5. Plaintiff John Fisher is a resident of New York, New York. Plaintiff made
purchases using Wawa’s in-store payment terminals and/or fuel dispensers at numerous Wawa
locations in Pennsylvania and New Jersey between March 2019 and December 2019 with his
debit and/or credit card. As such, Plaintiffs PII was stored on Wawa’s payment processing
servers and he was affected by the undisclosed malware. Plaintiff became aware of the Data
Breach on or about December 19, 2019. On information and belief, Plaintiff's PII has been
exposed and has placed him at immediate and continuing risk of identity theft-related harm.

6. Defendant Wawa is a privately held domestic New Jersey corporation with its
principal executive offices located at 260 West Baltimore Pike, Wawa, Pennsylvania 19063.
Wawa owns and operates more than 850 convenience retail stores (with over 600 of those stores
offering gasoline) in Pennsylvania, New Jersey, Delaware, Maryland, Virginia, Florida and
Washington, D.C. The company’s stores offer “built-to-order foods, beverages, coffee, fuel
services, and surcharge-free ATMS.” See www.wawa.com. Most of its stores are open 24 hours
per day, 365 days per year. Id. Wawa serves 800 million customers annually and has
approximately $10 billion in annual sales. See How Wawa Makes Money: $10 billion in sales
and other fun facts, available at https://billypenn.com/2018/05/27/how-wawa-makes-money-10-

billion-in-sales-and-other-fun-facls.

 

JURISDICTION AND VENUE
7. This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C, § 1332(d), because the aggregate amount in controversy exceeds

3
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 7 of 23

$5,000,000, exclusive of interest and costs, there are more than 100 class members, and at least
one class member is a citizen of a state different from Defendant. The Court also has
supplemental jurisdiction over the state law claims under 28 U.S.C, ¢ 1367.

8. This Court has personal jurisdiction over Defendant as the company maintains its
principal place of business in Wawa, Pennsylvania, is registered to conduct business in this
Commonwealth, regularly conducts business in Pennsylvania, and has sufficient minimum
contacts in Pennsylvania. Defendant intentionally avails itself of this jurisdiction by conducting
its corporate operations here and promoting, selling, and marketing Wawa’s services to resident
Pennsylvania consumers and entities.

9, Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant’s
principal place of business is in this District and a substantial part of the events, acts, and
omissions giving rise to Plaintiff’s claims occurred in this District.

FACTUAL ALLEGATIONS
A. The Data Breach

10, On December 19, 2019, Wawa announced a companywide Data Breach “at
potentially al?’ of its 850+ convenience retail stores and gas stations in seven states. The
company discovered malware on its payment processing servers on December 10, 2019. The
malware affected customer payment card information beginning at different points in time from
March 4, 2019 until it was contained on December 12, 2019.

Il. Beginning at different points in time after March 4, 2019, malware began running
on in-store payment processing systems at potentially all Wawa locations. By April 22, 2019,
the malware was present on most store systems. The malware installed on its payment
processing systems affected customers’ credit and debit card numbers, expiration dates and

cardholder names on cards used at in-store cash registers and/or gas pumps. According to

4
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 8 of 23

ZDNet, the Data Breach is one of the largest data breaches this year. See Wawa says POS
malware incident impacts ‘potentially all locations’, available at:
https://Awww.zdnet.com/article/wawa-says-pos-malware-incident-impacts-potentially-all-
locations.

B. The Data Breach Caused Harm to Plaintiff and Other Members of the Class

12. Pll such as affected credit and debit card numbers, expiration dates, and
cardholder names is extremely valuable data and is frequently targeted by hackers.

13. Despite well-publicized litigation and frequent public disclosures of data
breaches, especially in the retail sector like the massive data breaches at Target and Neiman
Marcus, Wawa did not have sufficient and adequate systems to safeguard the highly sensitive PII
of Plaintiff and the other members of the class.

14. Data from payment cards is highly valuable to hackers. Hackers use stolen Pil
such as names and credit card numbers for a variety of financial fraud related crimes, Credit and
debit card information that is stolen from the point of sale (“POS”) is known as “dumps.” Credit
and debit card dumps can then be sold in the cybercrime underground. The stolen PII can be
used to fraudulently clone a debit or credit card.

15. Wawa failed to implement and maintain reasonable security procedures and
processes to protect the highly sensitive personal information of Plaintiff and other members of
the class,

16. Both federal and state governments have established security standards and issued
recommendations to prevent incidents such as the Data Breach and the resulting harm to
consumers and financial institutions. For example, the Federal Trade Commission (the “FTC”),
has issued numerous guides for businesses, which highlight the importance of reasonable data
security practices, including PROTECTING PERSONAL INFORMATION: A GUIDE FOR

5
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 9 of 23

BUSINESS. See FEDERAL TRADE COMMISSION, PROTECTING PERSONAL
INFORMATION: A GUIDE FOR BUSINESS (Oct. 2016), available at

https://www. fic. gov/tips-advice/business-center/guidance/protectingpersonal-information-guide-

 

business.

17. The FTC guidelines, among other things, state that business should protect the
personal customer information that they keep; properly dispose of personal information that is no
longer needed; encrypt information stored on computer networks; understand their network’s
vulnerabilities; and implement policies to correct security issues. The FTC guidelines further
recommend that businesses use an intrusion detection system to expose a breach as soon as it
happens; monitor all incoming traffic for activity indicating someone is attempting to hack the
system; watch for large amounts of data being transmitted from the system; and have a response
plan ready in the event of a breach.

18. The FTC guidelines also recommend that companies do not maintain cardholder
information longer than is necessary for the authorization of a transaction; limit access to
sensitive data; require the use of complex passwords on networks; use industry-tested methods
for security; monitor for suspicious activity on the network; and verify that third-party service
providers have reasonable security measures.

19, The FTC has brought enforcement actions against companies that fail to
adequately and reasonably protect customer data, treating the failure to employ reasonable and
appropriate measures to protect against unauthorized access to confidential consumer data as an
unfair act or practice in violation of Section 5 of the Federal Trade Commission Act (“FTC
Act”), 15 U.S.C. § 45 (2006).

20. Many states also have guidelines and/or laws governing data protection. For

example, the Maryland Personal Information Protection Act, Md. Code Com Law §§ 14-3501-

6
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 10 of 23

3503, requires businesses such as Wawa to implement and maintain reasonable security
procedures and practices to protect personal information. There are dozens of Wawas located in
Maryland. Moreover, Florida law requires companies take reasonable measures to protect and
secure data in electronic form containing personal information. See Fla. Stat. § 501.171(2).
Wawa has been rapidly expanding in Florida, See Florida Likely to Replace New Jersey as
Wawa’s Largest Market, available at: csnews.com/florida-likely-replace-new-jersey-wawas-
largest-market.

21. Wawa did not employ reasonable and appropriate measures to protect against
unauthorized access of confidential customer data. Such failure is an unfair act or practice
prohibited by Section of the FTC Act, 15 U.S.C. § 45 and by the laws of various states such as
Florida and Maryland, Wawa was at all relevant times fully aware of its obligation to protect the
personal and financial data of its customers because of its participation in the storage of highly
sensitive PIL, storage of payment card data, and interactions with payment card processing
networks. Moreover, Defendant Wawa was aware of the significant harm that could result if it
failed to do so because Wawa collected payment card data from tens of thousands of customers
daily and they knew that this data, if compromised by hackers, would result in injury to its
customers, including Plaintiff and the class.

22. Despite knowing these risks, Wawa failed to take appropriate measures to
safeguard its customers’ PII and to take the steps necessary to protect its data network,

23,  Reimbursing a consumer for financial loss resulting from a data breach is
inadequate and cannot make a victim whole. A consumer who has had PII stolen and
compromised may not see the full extent of harm until years after the initial data breach. Indeed,

it may take years for the victim to even become aware of the theft, And, in the case of nominal

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 11 of 23

charges, typical fraud-prevention algorithms may not capture such charges. Those charges may
be repeated over and over again.

24, On information and belief, Plaintiff and other Wawa customers did not receive
notification (such as an email or other communication) from Wawa other than the press release
issued by the company. The malware remained on Wawa’s systems for over nine months
without Defendant’s knowledge. Without detailed disclosures to its customers, Plaintiff and
other members of the class were unknowingly and unwittingly left exposed to continued misuse
and ongoing risk of misuse of their personal data for months. Plaintiff and other class members
were unable to take necessary steps to safeguard their data and prevent ongoing harm.

25. Because of the Data Breach, Plaintiff and class members face years of constant
monitoring and surveillance of their financial and personal information. The Data Breach also
subjects Plaintiff and class members to a higher risk of phishing where hackers exploit
information already obtained to access even more PII. Plaintiff and other members of the class
are incurring, and will continue to incur, such damages in addition to any fraudulent credit and
debit charges incurred by them and the resulting loss of their credit and access to funds, whether
ot not such charges are ultimately reimbursed by the bank or credit card companies,

26, The exposure of the PII of Plaintiff and other members of the class to malware
was a direct and proximate result of Defendant’s failure to properly safeguard and protect such
information from unauthorized access, use and disclosure. Wawa failed to establish and
implement appropriate administrative, technical, and physical safeguards to ensure the security
and confidentiality of Plaintiff and class members’ PII in order to protect it against reasonably
foreseeable threats to the security of such information.

27. Wawa is one of the mid-Atlantic’s largest convenience and gas station chains.

Therefore, it had or should have had sophisticated financial and technical resources to protect

8
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 12 of 23

against the Data Breach. Wawa neglected to adequately invest in data security, despite the
growing number of data intrusions, especially in the retail industry, and the guidelines published
by regulators.

28. Had Wawa fixed the deficiencies in its information storage and security systems;
followed industry guidelines and best practices, adopted measures recommended by the FTC and
experts in the field, and adhered to state law (such as Florida and Maryland), Wawa would have
prevented the Data Breach and the malware on its payment storage and security system and,
ultimately, the theft of Plaintiff's and class members’ confidential PII.

29. Aga direct and proximate result of Wawa’s wrongful actions and inaction,
Plaintiff and class members have suffered immediate and continuing risk of harm from identity
theft and fraud, requiring them to take the time and effort to mitigate both actual and potential
harm from the Wawa Data Breach, by, among other things, placing “freezes” and “alerts” with
credit reporting and monitoring agencies, contacting their financial institutions, closing and/or
modifying credit card and bank accounts, and closely reviewing and monitoring their credit
reports and accounts for suspicious or unauthorized activity.

30. | Wawa’s wrongful actions and inaction directly and proximately caused the theft
and dissemination into the public domain of Plaintiff's and class members’ PII, causing them to
suffer, and continue to suffer, economic damages and other actual harm for which they are

entitled to compensation, including:

a. The improper disclosure, compromising and theft of their PII;
b. Unauthorized charges on credit and/or debit card accounts;
C. The imminent and impending injury flowing from potential fraud and

identity theft posed by PII being accessed by hackers and unauthorized parties and misused

by the sale of PII on the Internet black market and dark web;

9
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 13 of 23

d. The untimely and inadequate notification of the Data Breach;
€. Loss of privacy;
f, Ascertainable losses in the form of out-of-pocket expenses and the value

of their time reasonably incurred to remedy or mitigate the effects of the Data Breach;

g. Ascertainable losses in the form of deprivation of the value of their PII, for
which there is a well-established national and international market;

h. Loss of use of, and access, to funds in their accounts and costs associated
with the inability to obtain money from their accounts or being limited in the amount of
money they were allowed to obtain from their accounts, including missed payments on bills
and loans, late charges and fees, and adverse effects on their credit including adverse credit
notations; and

i. The loss of productivity and value of their time spent to address, attempt
to ameliorate and/or mitigate, and deal with the actual and future consequences of the Data
Breach, including finding fraudulent charges, cancelling and reissuing cards, purchasing
credit monitoring and identity theft protection services, imposition of withdrawal and
purchase limits on compromised accounts, and the inconvenience, nuisance and annoyance
of dealing with all such issues resulting from the Data Breach.

31, Despite the fact that Plaintiffs and other class members’ data has been stolen,

Wawa continues to store PII on their payment servers. Since Wawa has demonstrated an

inability to prevent a data breach or stop it from continuing, Plaintiff and class members have an

undeniable interest in ensuring that their PII is secure, remains secure, is properly and promptly

destroyed, and is not subject to ongoing and further theft.

32. Wawa has “arranged with Experian to provide potentially impacted customers

with one year of identity theft protection and credit monitoring at no charge” as a result of the

10
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 14 of 23

Data Breach. See https:/Awww.wawa.com/alerts/data-security. But, as previously detailed

 

above, the PII of Plaintiff and other class members may exist on the dark web for years before it

is purchased and used by hackers. One year of monitoring and no insurance or other protection

is inadequate to protect Plaintiff and the members of the class against the real and long-term

threats against their PII. Therefore, Plaintiff and class members have a real and cognizable

interest in obtaining equitable relief, in addition to the monetary relief requested herein.
CLASS ACTION ALLEGATIONS

33, Plaintiff, John Fisher, brings this action pursuant to Federal Rule of Civil
Procedure 23 on behalf of himself and all others similarly situated, as representative of the
following Class:

All persons residing in the United States who provided PIT to Defendant
and whose PII was accessed, compromised, or stolen as a result of the
Data Breach disclosed by Defendant on December 19, 2019.

34. The aforementioned class is referred to herein as the “Class”.

35, Excluded from the Class are affiliates, predecessors, successors, officers,
directors, agents, servants, or employees of Defendants, and the immediate family members of
such persons. Also excluded. are any trial judge who may preside over this action and their law
clerks, court personnel and their family members, and any juror assigned to this action.

36. Plaintiff reserves the right to amend the definition of the Class if discovery and/or
further investigation reveal that it should be modified.

37. The members of the Class are so numerous that the joinder of all members of the
Class in a single action is impractical. While the exact number of the Class members is unknown
to Plaintiff at this time, Wawa has acknowledged that is customers’ PII was compromised for

over nine months. Therefore, it stands to reason that the number of Class members is likely in

1]
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 15 of 23

the millions. The Class members are readily identifiable from information and records in the
Defendant’s possession, custody, or control, such as transaction records and purchases.

38, | There are common questions of law and fact to the Class members, which
predominate over any questions affecting only individual Class members. These common
questions of law and fact include, without limitation:

a. Whether Defendant owed a duty to Plaintiff and Class members to
safeguard and protect the security of their PII;

b. Whether Defendant failed to use reasonable care and commercially
reasonable methods to secure and safeguard Plaintiff and Class members’ PII;

C. Whether Defendant properly implemented its purported security measures
to protect Plaintiffs and Class members’ PII from unauthorized capture, dissemination, and
misuse.

39. Plaintiffs claims are typical of those of other Class members because Plaintiff's
PH, like that of every Class member, was misused and/or improperly disclosed by Defendant.

40, Plaintiff will fairly and adequately represent and protect the interests of the Class.
Plaintiff has retained competent counsel experienced in litigation of complex class actions,
including consumer class actions, Plaintiff intends to prosecute this action vigorously,

Ai.  Plaintiff’s claims are typical of the claims of all of the other Class Members, and
Plaintiff has the same non-conflicting interests as the other Class members, Therefore, the
interests of the Class members will be fairly and adequately represented by Plaintiff and his
counsel,

42, Acclass action is superior to other available methods for the fair and efficient
adjudication of this controversy. The adjudication of this controversy through a class action will

avoid the possibility of inconsistent and potentially conflicting adjudications of the asserted

12
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 16 of 23

claims, There will be no difficulty in managing this action as a class action, and the disposition
of the claims of the Class members in a single action will provide substantial benefits to all p
arties and to the Court. Damages for any individual Class Member are likely insufficient to
justify the cost of individual litigation so that, in the absence of class treatment, Defendant’s
violations of law inflicting damages in the aggregate would go un-remedied.

43. Class certification is appropriate here under Fed. R. Civ. P. 23(a) and (b)(2a)
because Defendant has acted or refused to act on grounds generally applicable to the Class, such
that final injunctive or corresponding declaratory relief is appropriate to the Class as a whole.

CLAIMS FOR RELIEF

COUNT 1
(Negligence)

44, Plaintiff repeats, re-alleges, and incorporates by reference the allegations
contained in each and every paragraph above, as though fully stated herein,

45. | Wawa owed a duty to Plaintiff and Class members to exercise reasonable care in
safeguarding and protecting their PII in its possession from being compromised, lost, stolen,
misused, and or/disclosed to unauthorized parties.

46. This duty included, among other things, designing, maintaining, and testing
Wawa’s security systems to ensure that Plaintiff's and Class members’ PII was adequately
secured and protected. Wawa further had a duty to implement processes that would detect a
breach of the company’s security system in a timely manner.

47. Wawa also had a duty to timely disclose to Plaintiff and Class members that their
PII had been or was reasonably believed to have been compromised. Timely disclosure was
appropriate so that, among other things, Plaintiff and Class members could take appropriate

measures to cancel or change their credit or debit cards, to begin monitoring their accounts for

13

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 17 of 23

suspicious activity or unauthorized access, to contact the credit bureaus to request freezes or
place alerts, and take all other necessary and appropriate measures and precautions.

48. | Wawa breached is duty to exercise reasonable care in safeguarding and protecting
Plaintiffs and Class Members’ PII by failing to adopt, implement, and maintain adequate security
measures to safeguard that information; allowing unauthorized access to Plaintiff's and Class
members’ PII stored by Wawa, and failing to recognize in a timely manner the breach.

49, | Wawa breached its duty to timely disclose that Plaintiffs and Class members’ PII
had been, or was reasonably believed to have been, stolen or compromised.

50. | Wawa’s failure to comply with industry regulations and the delay between the
date of intrusion and the date Wawa informed customers of the Data Breach further evidence
Defendant's negligence in failing to exercise reasonable care in safeguarding and protecting
Plaintiff's and Class members’ PII.

51. But for Wawa’s wrongful and negligent breach of its duties owed to Plaintiff and
Class members, their PII would not have been compromised, stolen, and viewed by unauthorized
persons.

52. The injury and harm suffered by Plaintiff and Class Members was the reasonably
foreseeable result of Defendant’s failure to exercise reasonable care in safeguarding and
protecting Plaintiffs and Class members’ PII. Wawa knew or should have known that their
systems and technologies for processing and securing Plaintiff's and Class members’ PII had
security vulnerabilities susceptible to malware and hackers.

53. Asaresult of Wawa’s negligence, Plaintiff and Class members incurred damages
including, but not limited to, out-of-pocket expenses incurred to mitigate the increased risk of
identity theft and/or fraud; credit, debit, and financial monitoring to prevent and/or mitigate theft,

identity theft, and/or fraud incurred or likely to occur as a result of Wawa’s security failures; the

14
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 18 of 23

value of their time and resources spent mitigating the identity theft and/or fraud; the cost of and
time spent replacing credit cards and debit cards and reconfiguring automatic payment programs
with other merchants related to the compromised cards; and irrecoverable financial losses due to
unauthorized charges on the credit and debit cards of Wawa’s customers by identity thieves who
wrongfully gained access to the PII of Plaintiff and Class members.

COUNT II
(Negligence Per Se)

54. _ Plaintiff repeats, re-alleges, and incorporates by reference the allegations
contained in each and every paragraph above, as though fully stated herein.

55. Section 5 the FTC Act, 15 U.S.C. § 45, prohibits “unfair ... practices in or
affecting commerce” including, as interpreted and enforced by the Federal Trade Commission
(“FTC”), the unfair act or practice by companies such as Wawa’s failing to use reasonable
measures to protect PII. Various FTC publications and orders also form the basis of Wawa’s
duty.

56. | Wawa violated Section 5 of the FTC Act by failing to use reasonable measures to
protect Plaintiff's and Class members’ PII and not complying with industry standards. Wawa’s
conduct was particularly unreasonable given the nature and amount of PII it obtained and stored
and the foreseeable consequences of a data breach at one of the mid-Atlantic’s largest
convenience store and gas station chains.

57. | Wawa’s violation of Section 5 of the FTC Act constitutes negligence per se.

58. Plaintiff and Class Members are consumers within the class of persons Section 5
of the FTC Act was intended to protect.

59. Moreover, the harm that has occurred is the type of harm the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty

15

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 19 of 23

enforcement actions against businesses which, as a result of their failure to employ reasonable
data security measures and avoid unfair and deceptive practices, caused the same harm suffered
by Plaintiff and the Class.

60. As a direct and proximate result of Wawa’s negligence, Plaintiff and Class
members have been injured as described herein, and are entitled to damages, including
compensatory, punitive, and nominal damages, in an amount to be proven at trial,

COUNT Iil
(Breach of Implied Contract)

61. Plaintiff repeats, re-alleges, and incorporates by reference the allegations
contained in each and every paragraph above, as though fully stated herein.

62, | When Plaintiff and Class members paid money and provided their PII to Wawa in
exchange for goods and services, they entered into implied contracts with Wawa pursuant to
which Wawa agreed to safeguard and protect such information and to timely and accurately
notify them if their data had been breached and compromised.

63. Wawa solicited and invited prospective consumers such as Plaintiff and Class
members to provide their PII as part of its regular business practices by using their credit and/or
debit cards, Plaintiff and Class members accepted Wawa’s offers and provided their PII to
Wawa.

64. In entering into such implied contracts, Plaintiff and Class members assumed that
Wawa’s data security practices and policies were reasonable and consistent with industry
standards, and that Wawa would use part of the funds received from Plaintiff and Class members
to pay for adequate and reasonable data security practices.

65. Plaintiff and Class Members would not have entrusted their PII to Wawa in the

absence of the implied contract between them and Wawa to keep the information secure.

16
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 20 of 23

66, Plaintiff and Class members fully performed their obligations under the implied
contracts with Wawa.

67. | Wawa breached their implied contracts with Plaintiff and Class members by
failing to safeguard and protect their PII and by failing to provide timely and accurate notice that
their PII was compromised as a result of the Data Breach.

68. Asa direct and proximate result of Wawa’s breaches of their implied contracts,
Plaintiff and Class members sustained actual losses and damages, including, but not limited to,
out-of-pocket expenses incurred to mitigate the increased risk of identity theft and/or fraud;
credit, debit, and financial monitoring to prevent and/or mitigate theft, identity theft, and/or fraud
incurred or likely to occur as a result of Wawa’s security failures; the value of their time and
resources spent mitigating the identity theft and/or fraud; the cost of and time spent replacing
credit cards and debit cards and reconfiguring automatic payment programs with other merchants
related to the compromised cards; and irrecoverable financial losses due to unauthorized charges
on the credit and debit cards of Wawa’s customers by identity thieves who wrongfully gained
access to the PII of Plaintiff and Class Members.

COUNT IV

(For Violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection Laws)
72 P.S. § 201-1 ef seq

69. Plaintiff repeats, re-alleges, and incorporates by reference the allegations
contained in each and every paragraph above, as though fully stated herein.

70. Asaconsumer of Wawa’s services, Plaintiff is authorized to bring a private action
under Pennsylvania’s Unfair Trade Practices and Consumer Protection Law “UTPCPL”). 73
P.S. § 201-9.2.

71. Plaintiff is a “person” within the meaning of 73 P.S, § 201-2(2).

17

 

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 21 of 23

72, Plaintiff and Class Members provided their PII to Wawa pursuant to transactions
in “trade” and “commerce” as meant by 73 P.S. §201-2(3), for personal, family, and/or
household purposes.

73. The UTPCPL prohibits “unfair or deceptive acts or practices in the conduct of any
trade or commerce[,.]” 73 P.S. § 201-3.

74. This Count is brought for Wawa’s unfair and deceptive conduct, including
Wawa’s unlawful and unfair and deceptive acts and practices, which “creat[ed] a likelihood of
confusion or of misunderstanding” for Plaintiff and Class members as meant by 73 P.S. § 201-
2(4)(xxi),

75. Wawa engaged in unlawful, unfair, and deceptive acts and practices with respect
to the sale and advertisement of the goods purchased by Plaintiff and the Class in violation of 73
P.S, § 201-3, including but not limited to the following:

a, Wawa failed to enact adequate privacy and security measures to protect
Plaintiff's and Class members’ PII from unauthorized disclosure, release, data breaches,
malware and theft, which was a direct and proximate cause of the Data Breach;

b. Wawa negligently represented that it would maintain adequate data
privacy and security practices and procedures to safeguard Plaintiffs and Class members’ PII
from unauthorized deceptive disclosure, release, data breaches, malware and theft was unfair
and deceptive given the inadequacy of its privacy and security protections; and

C. Wawa’s negligence in failing to disclose the material fact of the
inadequacy of its privacy and security protections for Plaintiff and Class Members was unfair
and deceptive.

76. The above unfair and deceptive acts and practices by Wawa were immoral,

unethical, and unscrupulous. These acts caused substantial injury to consumers that the

18

 
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 22 of 23

consumers could not reasonably avoid. This substantial injury outweighed any benefits to
consumers or to competition.

77. Wawa knew or should have known that their computer systems and data security
practices were inadequate to safeguard Plaintiffs Class members’ PII and that risk of a data
breach or theft was highly likely. Wawa’s actions in engaging in the above-named deceptive acts
and practices were negligent, knowing and reckless with respect to the rights of members of the
Class.

78. Plaintiff and Class Members relied on Wawa’s unfair and deceptive acts and
practices when they paid money in exchange for goods and services and provided their PII
through Wawa’s in-store payment terminals and fuel dispensers.

79. Plaintiff and Class members relied on Wawa to safeguard and protect their PII
and to timely and accurately notify them if their data had been breached and compromised.

80. Plaintiff and Class members seek all available relief under the UTPCPL, 73 P.S. §
201-1 ef seg.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, John Fisher, individually and on behaif of the Class,
respectfully requests that the Court:

A. Certify the Class pursuant to the provisions of Rule 23 of the Federal Rules of
Civil Procedure and order that notice be provided to all Class members;

B. Designate Plaintiff as representative of the Class and the undersigned counsel,
Barrack, Rodos & Bacine, as Class Counsel;

C. Award Plaintiff and the Class compensatory damages in an amount to be
determined by the Court and treble and punitive damages to punish Defendant’s egregious

conduct as described herein, and to deter Defendant and others from engaging in similar conduct;

19
Case 2:19-cv-06179-GEKP Document1 Filed 12/30/19 Page 23 of 23

D. Award Plaintiff and the Class injunctive relief, as permitted by law or equity,
including enjoining Defendant from continuing the unlawful practices set forth herein, ordering
Defendant to fully disclose the extent and nature of the security breach and theft, and ordering
Defendant to pay for not less than three years of identity theft and credit card monitoring services
for Plaintiff and the Class;

E. Award Plaintiff and the Class statutory interest and penalties;

F, Award Plaintiff and the Class their costs, prejudgment and post judgment interest,
and attorneys’ fees; and

G. Grant such other relief that the Court may deem just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury as to all issues stated herein, and all issues so

triable.

Dated: December 30, 2019 BARRACK, RODOS & BACINE

ae é

By: LB. £7? Si a
Julie BPalley <~
Chad A. Carder
Jeffrey B. Gittheman
Jeffrey W. Golan (PA #33729)
3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103

and

Stephen R. Basser

One America Plaza

600 W. Broadway, Suite 900
San Diego, CA 92101

Attorneys for Plaintiff John Fisher

20
